ACCEPTED
                                                                                         12-13-00386-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    1/14/2015 4:09:07 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK

                                NO. 12-13-00386-CR

                                                             FILED IN
                                                      12th COURT OF APPEALS
                           IN THE COURT OF APPEALS         TYLER, TEXAS
                    FOR   THE TWELFTH JUDICIAL DISTRICT
                                                      1/14/2015 4:09:07 PM
                               AT TYLER, TEXAS             CATHY S. LUSK
                                                               Clerk



                                WILLIE OWENS III.,
                                    Appellant

                                         V.

                                STATE OF TEXAS,
                                    Appellee


           ON APPEAL FROM CAUSE NO. 2013-0215 IN THE 159TH
         JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TEXAS


         STATE’S FIRST MOTION FOR EXTENSION (UNOPPOSED)


TO THE HONORABLE JUSTICES OF THIS COURT:

         Appellee, State of Texas, moves for a 7-day extension of time to file its

brief.

                                          I.

         Under the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.

App. P. 38.6(b). In this matter, Appellant filed a brief on December 15, 2014. The

State’s brief was due Wednesday January 14, 2015.
       The State of Texas now requests a 7-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State was preparing for a jury trial in State v.

Hernandez, Cause No.: 2014-0629 which was scheduled for jury selection on

January 12, 2015.

       2.    Counsel for the State is simultaneously working on briefs in Willie

Owens III. V. State of Texas, No.: 12-13-00386-CR, Joshe Johnson v. State of

Texas, No.: 12-14-00160-CR, Joseph Finley v. State of Texas, No.: 12-14-00005-

CR, and Jock Dominey v. State of Texas, No.: 12-14-00226-CR, as well as

handling a full felony caseload.

       3.    This motion for a 7 day extension is unopposed by appellant.

                                          III.

       From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s second motion for extension, and it is not brought for purposes of delay or

harassment, but to see that justice is done.
      WHEREFORE, Appellee State of Texas prays that the Court grant its

requested 7-day extension to file its State’s Brief in this matter and order that the

response filed on October 10, 2013 be deemed filed.

                                             Respectfully Submitted,


                                             ____/s/April Ayers-Perez______
                                             APRIL AYERS-PEREZ
                                             Assistant District Attorney
                                             Angelina County D.A.’s Office
                                             P.O. Box 908
                                             Lufkin, Texas 75902
                                             (936) 632-5090 phone
                                             (936) 637-2818 fax
                                             State Bar No. 24090975

                                             ATTORNEY FOR APPELLEE
                                             STATE OF TEXAS
                                Certificate of Service

       I do certify that on January 14, 2105, a true and correct copy of the above

document has been served electronically to appellant’s counsel, Albert Charanza,

Jr., via e-filing.


                                               ___/s/April Ayers-Perez__________
                                               APRIL AYERS-PEREZ


                             Certificate of Conference

       I do certify that on January 14, 2015, counsel for state conferred with Albert

Charanza, Jr., counsel for appellant, via the telephone and he was unopposed to

this motion.


                                               _/s/April Ayers-Perez____________
                                               APRIL AYERS-PEREZ


                             Certificate of Compliance

       I certify that this document contains 289 words, counting all parts of the

document except those excluded by Tex. R. App. P. 9.4(i)(1). The body text is in

14 point font, and the footnote text is in 12 point font.


                                               _/s/April Ayers-Perez_____________
                                               APRIL AYERS-PEREZ